DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed April 19, 2022.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments filed April 19, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant respectfully submits for, at least, the reasons discussed below, each claim is patent-eligible by virtue of reciting additional elements that provide a specific improvement over prior art systems.
Examiner respectfully disagrees. The claims may by novel and non-obvious under 35 USC 102 or 35 USC 103 and still recite ineligible subject matter because subject matter eligibility under 35 USC 101 is a separate consideration from the novelty and non-obviousness determinations. The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 133 S. Ct. at 2112, 2116, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). See also MPEP 2106.04(I). Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.") See also MPEP 2106.05(I).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Here, the particular combination of features and elements recited by the amended claims provide a specific improvement over prior art systems. Specifically, that particular combination of features and elements represents an improvement to procuring a transportation reservation within a heterogeneous transportation network that has multiple fee collecting entities by providing the best optimized recommendations according to three distinct attributes that would otherwise be unavailable and cannot be practically performed in the human mind. See, e.g., Specification, at [0003]-[0004]. 
Examiner respectfully disagrees. First, as discussed above, the novelty and non-obviousness are distinct considerations from subject matter eligibility. Second, the claims have been identified under Step 2A Prong 1 to recite a method of organizing human activity and a mathematical concept, which are not characterized as being practically performed in the human mind. Examiner has not alleged the claims are a mental process, which is characterized as being practically performed in the human mind.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Moreover, the Specification identifies several advantages of using the currently claimed systems over using previous travel service systems that suffer from numerous deficiencies that make them ill-suited for procuring a reservation within a heterogeneous transportation network. See, e.g. Id., at [0003]-[0004], [0035]. For example, the Specification explains that this disclosure and the processes as claimed fulfill the need that provides "users, such as potential passengers or reservation specialists, for example, with a platform for procuring reservations within a heterogeneous transportation network T, including multiple modes of transportation, T1 ... Tn, requiring coordinating many distinct arrangements for a single itinerary." Id. at [0035]. For example, the claimed system provides a "computer-based solution improves the quality and quantity of information about reservations for single itinerary through varying juristic and governmental boundaries by ensuring various entities, such as juristic and governmental entities, collect any required fees" and provides an improvement over those conventional reservation systems by providing for the coordination of "plural reservations, e.g. plural trip segments, and the payment of associated fees by providing route searching, route guidance, and multimodal routing, i.e., combining two or more modes of transportation, where the modes can be any of form." Id. 
Additionally, these statements are supported by Example I through Example VI in the Specification that "demonstrate a system and a method that coordinates plural reservations, e.g. plural trip segments, while ensuring the payment of associated fees due to various fee collecting entities." Id. at [0043]; see also Examples I - VI at [0036] - [0042]. "In this manner, the systems and methods presented herein enable a single reservation purchase as appropriate fee distribution is ensured." Id. at [0043].
Examiner respectfully disagrees. The paragraphs of the specification cited by Applicant do not appear to describe a practical application by reciting an improvement to the function of a computer or to any other technology or technical field such as by reciting a technological solution to a technological problem. As discussed in the rejection below, the individual computer components are generic computer components and therefore are not an improvement to the function of a computer. The problem identified by Applicant and discussed in the specification of providing a user a single itinerary that pays fees to multiple entities is not a technological problem. Increasing customer satisfaction by making it easier to book an itinerary is a business problem wherein the instant solution improves customer satisfaction which is not a technological problem. The identified improvements argued by For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019). 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Moreover, even if the present claims could be considered to be directed to a judicial exception, Applicant submits that the claims remain patent eligible because they recite an inventive concept that satisfies the "significantly more test" under BASCOM Global Internet Services Inc. v. AT&T Inc., et al., 827 F.3d 1341 (Fed. Cir. 2016). In BASCOM, the Federal Circuit "found that the limitations of the claims, taken individually, recited generic computer, network, and Internet components which were not inventive by themselves." Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1298 (Fed. Cir. 2016) (internal citations omitted). The BASCOM court observed that, "[i]n light of Mayo and Alice, it is of course now standard for a § 101 inquiry to consider whether various claim elements simply recite 'well-understood, routine, conventional activit[ies].'" BASCOM, 827 F.3d at 1350 (citing Alice Corp. Pty. Ltd. v. CLS Bank Int, 134 S. Ct. 2347, 2359 (2014)). Based on that observation, "the [BASCOM] court found that the ordered combination of these limitations provided the requisite inventive concept." Amdocs, 841 F.3d at 1298-1299 (citing BASCOM, 827 F.3d at 1349-52); See also DOR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259 (Fed. Cir. 2014). That is, "the inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces." BASCOM, 827 F. 3d at 1350. 
Similar to the claims held patent eligible by the Federal Circuit in BASCOM, none of the rejected claims merely apply a judicial exception to generic computer components. Rather, each of the rejected claims contain an "inventive" concept that may at least be found in a non-conventional and non-generic arrangement of operations being performed in a specified manner to provide an improved travel reservation system that can maintain a customer's travel experience in the automated ticket change process by providing the best optimized recommendations according to the customer's initial purchased travel package including travel inventory items and travel services. Therefore, even assuming, arguendo, that the claimed invention is allegedly directed to an abstract idea (a point not conceded), the claimed invention integrates the building blocks of human ingenuity into significantly more by applying that alleged judicial exception in a meaningful way, and thus is directed to patentable subject matter.
Examiner respectfully disagrees. First examiner notes that the alleged “providing the best optimized recommendations according to the customer’s initial purchased travel package including travel inventory items and travel services” does not appear to be claimed. The claims do not provide recommendations to the user. At most the claims recite “a user to at least browse reservation information within the heterogeneous transportation network and select a transportation reservation, the transportation reservation including at least one of the plurality of transportation routes” and a user browsing and selecting a reservation does not appear to be “providing the best optimized recommendations.” 
Second, The Bascom decision was directed toward filtering internet content. The court in Bascom found that the claims amounted to significantly more than the identified abstract idea of filtering internet content because the claims recited an inventive concept that improved filtering on the internet over the prior art. The identified improvement was determined to be a computer based improvement to a computer based problem rather than merely reciting filtering content with a requirement to perform it on the internet or perform it using generic computer components. In making this determination the court relied on the specification of the patent at issue in Bascom to determine that the claims overcame four specific problems including the problem that current filtering software was vulnerable to a computer literate end user. The claimed arrangement of generic computer components in Bascom was a technological solution that solved the identified problem of vulnerable filtering software by claiming a specific arrangement that prevented a computer literate end user from accessing the filter. In the instant case, the claims to not offer an improvement in computer technology similar to the claims found eligible in Bascom. Applicant has not identified a technological problem and therefore the claims do not provide a technological solution to an unidentified problem by maintaining a customer’s travel experience. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The features including "the first attribute," "the second attribute," and "the third attribute" to "analyze for each of the plurality of fee collecting entities for the transportation reservation, a fee due to the fee collecting entity based on the first attribute, the second attribute, and the third attribute" identified by the Examiner, as best Applicant understands the Office Action, as allegedly being the abstract idea are identified in this portion of Claim 1 in bold. Thus the remaining elements and portions of the remaining elements are evaluated individually and combined as a whole to determine integration into a practical application. Examiners "should note, however, that revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity." Examiners "should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application." 
This principle is seen, for example in Example 42 that was published along with the 2019 PEG. Eligibility of claim 1 of Example 42 is not based on the converting data step, because converting data to a standard is well known, along with storing the converted data and generating a message, but rather the claim elements considered as a whole integrated into a practical application. Similarly, Applicant's claim elements considered as a whole provide a practical application to improve processing of reservations and specifically, allocating fees due to various fee collecting entities.
Examiner respectfully disagrees. In the independent claims Examiner has identified the claims recite the additional elements: automatic dependent surveillance-broadcast systems, a database, a computer data storage device, a user interface, a non-transitory memory, and a processor. Further, the mathematical concept and method of organizing human activity of “receiving and analyzing a transportation reservation to determine the fees attributable to the fee collecting entities that make up the reservation,” is recited by claiming the following limitations: browsing reservation information, receiving confirmation of a reservation, analyzing a fee due, create a network flow model, create a cost surface, and perform cost path analysis.
Second, The specification section of Example 42 emphasizes that the technological problem of “format inconsistencies” is the problem solved by the claims, whereas the instant specification has not identified any specific technological problems. Claim 1 of Example 42 involves converting information from a standardized format to a non-standardized format in order to address the technological problem with formatting discussed in the specification. The instant claims are not similar to Example 42’s conversion between non-standardized and standardized data transmissions to communicate information between systems that previously could not communicate. There is no indication that the instant claims are solving a technological problem similar to the technological problem identified in Example 42.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The above-recited elements of Claim 1 and similar elements of the other independent claims recite a specific structure and functionality that apply, rely on, or use any judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Accordingly, the independent claims integrate the alleged abstract idea into a practical application, such as by reciting element(s) reflecting an improvement in the technical field of handling reservations, including fees due to fee collecting entities. 
The claimed invention is an improvement in the technical field of reservations, especially of processing fees due to various fee collecting entities. As previously presented and discussed, the Specification identifies several advantages of using the currently claimed systems over using previous travel service systems that suffer from numerous deficiencies that make them ill-suited for procuring a reservation within a heterogeneous transportation network. See, e.g. Id., at [0003]-[0004], [0035]. For example, the Specification explains that this disclosure and the processes as claimed fulfill the need that provides "users, such as potential passengers or reservation specialists, for example, with a platform for procuring reservations within a heterogeneous transportation network T, including multiple modes of transportation, T1 ... Tn, requiring coordinating many distinct arrangements for a single itinerary." Id. at [0035]. For example, the claimed system provides a "computer-based solution improves the quality and quantity of information about reservations for single itinerary through varying juristic and governmental boundaries by ensuring various entities, such as juristic and governmental entities, collect any required fees" and provides an improvement over those conventional reservation systems by providing for the coordination of "plural reservations, e.g. plural trip segments, and the payment of associated fees by providing route searching, route guidance, and multimodal routing, i.e., combining two or more modes of transportation, where the modes can be any of form." Id.
Additionally, these statements are supported by Example I through Example VI in the Specification that "demonstrate a system and a method that coordinates plural reservations, e.g. plural trip segments, while ensuring the payment of associated fees due to various fee collecting entities." Id. at [0043]; see also Examples I - VI at [0036] - [0042] . "In this manner, the systems and methods presented herein enable a single reservation purchase as appropriate fee distribution is ensured." Id. at [0043].
Examiner respectfully disagrees. As discussed above, the identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019). Regarding the particularity of the claims, merely reciting claims that are a narrow application of the identified idea is not sufficient to recite patent eligible subject matter. See Electronic Communication v. Shopperschoice.com, LLC, No. 2019-1587, slip op. at 8 (Fed. Cir. May 14, 2020) (“patent eligibility turns on the content of the claims, not merely on the number of words recited in the claims”); BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (“a claim is not patent eligible merely because it applies an abstract idea in a narrow way”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-20 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 17, and 20, as a whole, are directed to the abstract idea of receiving and analyzing a transportation reservation to determine the fees attributable to the fee collecting entities that make up the reservation, which is a mathematical concept and a method of organizing human activity. The claims recite a mathematical calculation because the identified idea is a mathematical calculations by calculating a fee attributable to a fee collecting entity based upon the attributes of a transportation reservation. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices by processing the fees attributable to the fee collecting entities that make up a transportation reservation. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including agreements in the form of contracts, legal obligations, and business relations) by analyzing a transportation reservation to determine a fee due to the fee collecting entities associated with the reservation. The mathematical concept and method of organizing human activity of “receiving and analyzing a transportation reservation to determine the fees attributable to the fee collecting entities that make up the reservation,” is recited by claiming the following limitations: browsing reservation information, receiving confirmation of a reservation, analyzing a fee due, create a network flow model, create a cost surface, and perform cost path analysis. The mere nominal recitation of automatic dependent surveillance-broadcast systems, a database, a computer data storage device, a user interface, a non-transitory memory, and a processor does not take the claim of the mathematical concept or method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 8 and 11-16, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: create a network flow model with nodes connected by arcs representing transportation routes, create accost surface, perform cost path analysis, perform cost distance analysis, and perform cartographic modeling.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 17, and 20 recite the additional elements: automatic dependent surveillance-broadcast systems, a database, a computer data storage device, a user interface, a non-transitory memory, and a processor which are used to perform the storing, organizing, receiving, and analyzing steps. These database, computer data storage device, user interface, non-transitory memory, and processor limitations are no more than mere instructions to apply the exception using a generic computer component. The automatic dependent surveillance-broadcast systems step is recited at a high level of generality (i.e., as a general means of gathering location data for use in the fee determination step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a travel agency in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing travel agent’s process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 17, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a database, a computer data storage device, a user interface, a non-transitory memory, and a processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), and storing and retrieving transportation information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): automatic dependent surveillance-broadcast systems (Specification [0014]), a database (Specification [0017], [0024]), a computer data storage device (Specification [0024]), a user interface (Specification [0016]), non-transitory memory (Specification [0024]), and a processor (Specification [0024]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a database, a computer data storage device, a user interface, a non-transitory memory, and a processor. See MPEP 2106.05(f). The claims recite instructions to implement the abstract idea on a computer by providing a user interface, and responding to a user interface using the computer's ordinary ability to display and process data inputs. See MPEP 2106.05(f) (accessing information through a mobile interface Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by reciting automatic dependent surveillance-broadcast systems. See MPEP 2106.05(g). The claims limit the field of use by reciting transportation reservations and a plurality of transportation modes. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-7, 9-10, and 18-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628